          CASE 0:20-cv-00421-PJS-LIB Doc. 28 Filed 11/19/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

Knights of Columbus,                                          Civil No. 20-421 (PJS/LIB)

                        Plaintiff,

       vs.                                                        ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Pamela Brisk, et al.,

                        Defendants.

                            * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

   1. The present action is DISMISSED without prejudice based on the Court’s lack of subject

       matter jurisdiction in the absence of an actual case or controversy.




LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: 11/19/20                                       _____________________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
